Citation Nr: 1330801	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  13-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yan, Associate Counsel


INTRODUCTION

The Veteran Served on active duty from September 1977 to September 1980, July 1981 to July 1984, and January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2011, a statement of the case was issued in January 2013, and a substantive appeal was received the same month.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After preliminary review of the claims file, the Board finds that further development of the medical evidence is necessary to allow for informed appellate review.  

VA audiometric examinations in November 2010 and November 2012 show right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  This testing showed that the criteria for hearing loss disability in the left ear were not met.  

There is a VA examination which is to the effect that it is less likely that the hearing loss disability of the right ear is causally related to service.  It appears that the examiners have conceded noise exposure during service, and the Board notes that hearing loss for tinnitus has been established on the basis of such noise exposure.  

The record as it stands does not include a detailed rationale for the negative nexus opinion.  There is no discussion of any association between the service-connected tinnitus and the right ear hearing loss.  Moreover, the significance of any increase in the thresholds on audiometric testing during service is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After reviewing the examination test results and the claims file (to specifically include audiological tests during service), the examiner is requested to comment on the following:

     a)  Was there an increase in threshold levels during service which suggest a decrease in hearing acuity?

     b)  Is there an association between the development of tinnitus (which is already service connected during service) and any decrease in hearing acuity during service?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current hearing loss is causally related to service, to include noise exposure during service?  

The examiner is requested to furnish a detailed rationale discussing the significance of any increase in thresholds during service and any association between the Veteran's tinnitus and current hearing loss. 

2.  If the Veteran fails to report for the examination, then the claims file should be forwarded to an appropriate examiner for review and for responses to the above posed questions. 

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for hearing loss.  If the claims is denied in whole or in part, the RO should furnish the Veteran with an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


